In an action to recover damages for dental malpractice, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated April 18, 2007, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the defendants established, through competent evidence, their prima facie entitlement to judgment as a matter of law (see Posokhov v *741Oselkin, 44 AD3d 921 [2007]; Starr v Rogers, 44 AD3d 646, 648 [2007]; see also Tessier v New York City Health & Hosps. Corp., 177 AD2d 626 [1991]). In opposition, the affidavit of the plaintiffs undisclosed expert failed to raise a triable issue of fact, as it contained only conclusory and unsupported allegations (see Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]; Posokhov v Oselkin, 44 AD3d 921 [2007]; Starr v Rogers, 44 AD3d at 648; Keevan v Rifkin, 41 AD3d 661, 662 [2007]; Bumbaca v Bonanno, 39 AD3d 577, 578-579 [2007]; Cai Qiang Li v Yang, 36 AD3d 642 [2007]; Bowman v Chasky, 30 AD3d 552, 553 [2006]; cf. Rivera v Anilesh, 8 NY3d 627 [2007]).
The plaintiff’s remaining contentions are without merit. Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.